DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 8, 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over West US 20120092161.

Regarding claim 1, West disclose(s) the following claim limitations:
A method for triggering a panic or emergency alert and response by a mobile device that is registered to a user of either a private or community security system, the method comprising: 
a mobile device entering a particular mode of operation and automatically performing operations (i.e. user can press alert button to send location to others. device determines and sends location automatically) [paragraph 81,83] comprising: 
determining a current location of the mobile device (i.e. mobile device determines a current location) [paragraph 74]; and 
sending the current location of the mobile device to a server that manages either or both the private or community security system (i.e. mobile device determines a current location and sends it to CNS (automated community notification system) and/or SSP (security system providers)) [paragraph 74].  
West do/does not explicitly disclose(s) a particular mode.
However, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of West to have the alerting and location sending occur during a particular mode.
It would be advantageous because the mode could be a priority for certain operations. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of West to obtain the invention as specified in claim 1.

Regarding claim 3, West disclose(s) the following claim limitations:
The method of claim 1 where the mobile device enters the particular mode of operation upon receiving a predetermined user input command (i.e. user can press alert button to send location to others.) [paragraph 81].  

Regarding claim 8, West disclose(s) the following claim limitations:
A method for responding to a panic or emergency alert system by a community security system having users, the method comprising: 
receiving input that from a user's mobile device that a panic alert has been initiated by the user of the mobile device (i.e. user can press alert button to send location to others. device determines and sends location automatically) [paragraph 81,83]; 
receiving the location of the mobile device (i.e. mobile device determines a current location and sends it to CNS (automated community notification system) and/or SSP (security system providers)) [paragraph 74]; 
determining the closest security system resource having sensory alerts to the mobile phone (i.e. system determines users in close proximity to the specific user. System can also send alerts to the other users in the community.) [paragraph 46,52,81,82];
remotely activating the sensory alerts of the closest security system (i.e. system determines users in close proximity to the specific user. System can also send alerts to the other users in the community.) [paragraph 46,52,81,82]; and
notifying potential responders (i.e. first responders notified) [paragraph 35,82].  





The method of claim 8 where the potential responders are group users (i.e. system determines users in close proximity to the specific user. System can also send alerts to the other users in the community.) [paragraph 46,52,81,82].  

Regarding claim 13, West disclose(s) the following claim limitations:
The method of claim 8 where the potential responders are emergency responders (i.e. system determines users in close proximity to the specific user. System can also send alerts to the other users in the community or emergency responders.) [paragraph 46,52,75,81,82].  

Regarding claim 14, West disclose(s) the following claim limitations:
The method of claim 8 where the method further includes determining which members of the community security system are closest to the user's mobile device and notifying the members of the activation of an emergency alert and the location of the user's mobile device that activated the alert (i.e. system determines users in close proximity to the specific user. System can also send alerts and location to the other users in the community.) [paragraph 46,52,81,82].  

(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Saigh US 20130183924.

Regarding claim 2, West do/does not explicitly disclose(s) the following claim limitations:
where the mobile device further automatically initiates the mobile device's audio recording capabilities and the mobile device's video recording capabilities
However, in the same field of endeavor Saigh discloses the deficient claim limitations, as follows:
where the mobile device further automatically initiates the mobile device's audio recording capabilities and the mobile device's video recording capabilities (i.e. remote access to mobile device recordings.) [paragraph 57].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of West with Saigh to have the mobile device further automatically initiates the mobile device's audio recording capabilities and the mobile device's video recording capabilities.
It would be advantageous because this could collect data for the system without user interaction. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of West with Saigh to obtain the invention as specified in claim 2.

Regarding claim 6, West disclose(s) the following claim limitations:
The method of claim 2 where the mobile device further sends the audio and video recorded by the mobile phone to the server (i.e. audio or video information can be sent.) [paragraph 38,57].  

Claim(s) 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Mahajan US 20140167955.

Regarding claim 4, West do/does not explicitly disclose(s) the following claim limitations:
where the user input command is shaking of the mobile device.  
However, in the same field of endeavor Mahajan discloses the deficient claim limitations, as follows:
where the user input command is shaking of the mobile device (i.e. shaking the device can be an input command) [paragraph 12].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of West with Mahajan to have the user input command is shaking of the mobile device.
It would be advantageous because mobile devices typically have sensors to detect shaking and it could detect a fall of the user. 


Regarding claim 5, Mahajan disclose(s) the following claim limitations:
The method of claim 3 where the user input command is the recording of certain tactile functions performed by the user of the mobile device (i.e. shaking the device can be an input command) [paragraph 12].  

Regarding claim 7, Mahajan disclose(s) the following claim limitations:
The method of claim 1 where the mobile device further automatically initiates an audible warning (i.e. mobile device can initiate an audible warning) [paragraph 13].  

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Kerning US 20160027292.

Regarding claim 9, West do/does not explicitly disclose(s) the following claim limitations:

However, in the same field of endeavor Kerning discloses the deficient claim limitations, as follows:
where the community security system includes cameras and where the method further comprises determining a camera in the community security system that has a view of the area surrounding the mobile phone and adjusting the camera in the direction of the mobile phone (i.e. system may include PTZ cameras to scan the location of the user’s mobile device.) [paragraph 84].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of West with Kerning to have the community security system includes cameras and where the method further comprises determining a camera in the community security system that has a view of the area surrounding the mobile phone and adjusting the camera in the direction of the mobile phone
It would be advantageous because this could get information on a user that cannot respond to messages. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of West with Kerning to obtain the invention as specified in claim 9.


The method of claim 9 further comprising receiving and recording video from the camera once it is adjusted in the direction of the mobile phone (i.e. system may include PTZ cameras to scan the location of the user’s mobile device. Cameras would record video and can upload to a server of the system.) [paragraph 84,116].  

Regarding claim 11, Kerning disclose(s) the following claim limitations:
The method of claim 9 where more than one camera is located and adjusted in the direction of the mobile phone (i.e. system may include PTZ cameras to scan the location of the user’s mobile device.) [paragraph 84].  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.